Citation Nr: 0806103	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased disability rating for corns 
and calluses of both feet, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for a bilateral foot 
disorder other than the service-connected corns and calluses 
of both feet.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's claims file was subsequently 
transferred to the RO in Baltimore, Maryland.

Procedural history

Increased rating for corns and calluses of both feet

In an April 1976 rating decision, service connection was 
granted for corns and calluses of both feet; a noncompensable 
(zero percent) disability rating was assigned.  

In the April 2004 rating decision, a 10 percent disability 
rating was assigned for corns and calluses of both feet 
effective September 12, 2003.  The veteran perfected an 
appeal of the assignment of a 10 percent disability rating.

On January 7, 2008, the veteran testified at a hearing held 
in Washington, DC before the undersigned Veterans Law Judge, 
a transcript of which has been associated with the veteran's 
claims file.  At the hearing, the undersigned Veterans Law 
Judge agreed to hold the record open for 30 days for the 
veteran to submit additional evidence.  See 38 C.F.R. 
§ 20.709 (2007).  On January 18, 2008, the veteran's 
representative submitted additional evidence and pursuant to 
38 C.F.R. § 20.1304 (2007) waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  The 30-
day period has expired.
Service connection for a bilateral foot disorder

In the April 2004 rating decision, service connection was 
denied for bilateral calcaneal spurs and muscle cramps in the 
feet (claimed as bone spurs of the right and left toes).  The 
Board construes a statement received on April 1, 2005 as a 
timely Notice of Disagreement (NOD) with respect to the 
denial of service connection for a bilateral foot disorder 
other than the service-connected corns and calluses of both 
feet.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA 
must liberally construe all documents filed by a claimant].  
The RO did not, however, issue a statement of the case (SOC) 
as to the issue. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In the April 2004 rating decision, an increased (compensable) 
rating was denied for status post operative circumcision; and 
service connection was denied for erectile dysfunction.  In 
an October 2006 rating decision, entitlement to a temporary 
total evaluation was denied.  To the Board's knowledge, the 
veteran has not expressed disagreement with those 
determinations.  Those issues are therefore not on appeal.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further procedural and 
evidentiary development.

1.  Entitlement to an increased disability rating for corns 
and calluses of both feet, currently rated as 10 percent 
disabling.

The medical evidence of record reflects the presence of foot 
disabilities other than corns and calluses of both feet.  The 
January 2004 VA examination does not distinguish those 
symptoms that are specifically attributable to the service-
connected corns and calluses of both feet from those symptoms 
attributable to the other foot disorders.  

The Board is precluded from differentiating between 
symptomatology attributable to service-connected disability 
and that which is attributable non-service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Therefore, another VA examination is necessary.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2005) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

2.  Entitlement to service connection for a bilateral foot 
disorder other than the service-connected corns and calluses 
of both feet.

As noted above in the Introduction, in April 2005 the veteran 
filed a NOD as to the RO's denial of his claim for service 
connection for a bilateral foot disorder.  
The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO has 
not yet issued a SOC as to the issue of service connection 
for a bilateral foot disorder.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to direct that a SOC 
be issued.

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA must arrange for the veteran to 
undergo an examination to determine the 
severity of his service-connected corns 
and calluses of both feet.  To the extent 
possible, the examiner should in 
particular identify those symptoms that 
are specifically attributable to the 
service-connected corns and calluses of 
both feet, as opposed to any other foot 
disability.  If it is not possible to so 
distinguish, the examiner should so 
indicate.
The report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

3.  VBA must issue a SOC pertaining to 
the issue of entitlement to service 
connection for a bilateral foot disorder 
other than the service-connected corns 
and calluses of both feet.  The veteran 
and his representative should be provided 
with copies of the SOC and advised of the 
time period in which to perfect an 
appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

